Citation Nr: 0421628	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-14 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shrapnel wound, moderate, injury to Muscle Group 
XII of the left leg with metallic foreign body (MFB).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shrapnel wound, mild, injury to Muscle Group XI 
of the right leg with MFB. 

3.  Entitlement to an evaluation in excess of 10 percent for 
malnutrition.

4.  Entitlement to a compensable evaluation for malaria.  

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.
	



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from February 1941 to August 
1942 and from February 1945 to March 1946.  From April 1942 
to August 1942, he was a prisoner of war of the Japanese 
Government.  He also had recognized guerrilla service from 
September 1944 to February 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO confirmed 
and continued a 10 percent disability evaluation for 
residuals of shrapnel wound, moderate, injury to Muscle Group 
XII of the left leg with MFB; a 10 percent evaluation for 
residuals of shrapnel wound, mild, injury to Muscle Group XI 
of the right leg with MFB; a 10 percent evaluation for 
malnutrition, and a zero percent (noncompensable) evaluation 
for malaria.  The RO also denied entitlement to special 
monthly compensation (SMC) based on need for aid and 
attendance or being housebound, finding that the veteran's 
service-connected disabilities did not cause his helplessness 
or confine him to his home.

In a rating decision in July 2003, the RO found that the 
August 2002 rating decision had involved clear and 
unmistakable error, in that it had denied SMC but had failed 
to consider the veteran for entitlement to special monthly 
pension (SMP).  The RO noted that, in June 2003, the veteran 
had submitted a medical certificate from a private hospital 
showing treatment to include ongoing treatment for pulmonary 
tuberculosis.  He had previously been granted a permanent and 
total rating for non-service-connected disability pension 
purposes, effective from April 1983.  Finding that the 
veteran is substantially confined to his dwelling and 
immediate premises because of a non-service-connected lung 
disorder, the RO granted SMP on the basis of housebound 
status, effective in December 2001.  

FINDINGS OF FACT

1.  The appellant's shell fragment wound to muscle group XI 
on the right leg is currently manifested by a healed scar and 
complaints of pain and cramps in his right leg with slight 
limitation of flexion of the right knee, resulting from no 
more than a moderate injury.

2.  The appellant's shell fragment wound to muscle group XII 
of the left leg is currently manifested by a healed scar, 
retained MFB, and complaints of pain and cramps in his left 
leg with slight limitation of flexion of the left knee, 
resulting from no more than a moderate injury.  

3.  The veteran's malnutrition is manifested by weight loss 
in the past with a more recent weight gain, decreased 
appetite, and body weakness, with no objective indication of 
stomatitis, achlorhydria, or diarrhea.  

4.  Competent medical evidence of a current diagnosis of 
active malaria or any current residuals thereof is not of 
record.

5.  The veteran's service-connected disabilities do not 
render him in need of regular aid and attendance, nor do they 
render him housebound. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shrapnel wound injury to Muscle Group XI 
of the right leg have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5311 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for residual of a shrapnel wound injury to Muscle Group XII 
of the left leg have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5312 (2003).

3.  The criteria for a rating in excess of 10 percent for 
malnutrition have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic 
Code 6313 (2003).

4.  The criteria for a compensable disability rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 
6304 (2003).

5.  The criteria for entitlement to special monthly 
compensation based on the need for aid and attendance or 
housebound status have not been met.  38 U.S.C.A. §§ 1114, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350, 
3.352 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

   I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.




VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2004 letter, the RO informed the appellant of the 
VCAA and its effect on his claims.  In addition, the 
appellant was advised, by virtue of a detailed April 2003 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to the increased VA benefits sought in this 
appeal.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  In addition, see 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Thus, for 
these reasons, and for the additional reasons discussed below 
in this decision, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The veteran has 
been afforded VA Compensation and Pension (C&P) examinations.  
It appears that all obtainable evidence identified by the 
appellant relative to his claims for increased VA benefits 
has been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes that the veteran 
identified some medical records on an authorization form for 
release of records received in April 2004 for periods of 
hospitalization in 1942, 1949, and 1951.  However, records 
for the period of hospitalization in 1942 are of record in 
the claims file.  As for the records regarding 
hospitalization in 1949 and 1951, the veteran indicated that 
those records could not be obtained, as the hospital no 
longer existed and the manager had passed away.  In April 
2004, the veteran wrote that he could not produce more 
records, and requested that his claim be decided on the 
evidence of record already submitted.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Factual background

In the veteran's processing affidavit dated in February 1945, 
he reported having received shrapnel wounds in both legs in 
January 1942 from enemy mortar fire at Abucay, Bataan.  There 
are no service records contemporaneous with the incurrence of 
the wounds, but his contention was corroborated by a joint 
affidavit of fellow servicemen.  According to the veteran, he 
was hospitalized in an Army General Hospital until February 
1942 for treatment of his wounds, after which he returned to 
duty.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in October 1954.  He was not limping.  There was 
a smooth, non-tender, 3/4" x 1/2", non-adherent scar at the 
alleged point of entrance of shrapnel located at the postero-
medial aspect, distal third of the right leg without 
manifestation.  There was a smooth, non-tender but 
hypoesthetic scar at the alleged point of entrance of 
shrapnel, 3/4" x 1/2", located at the lateral aspect, distal 
third of the left leg.  The veteran described a tingling 
sensation felt during cold weather at the area adjacent to 
the scar.  There was no impairment of movement at the left 
ankle or knee joint.  No muscle atrophy was noted.  X-rays 
revealed a metallic foreign body in the left leg.  The 
diagnoses were healed scars of the right leg and muscle 
involvement to flexor digitarum longus pedis, mild; and 
healed scars of the left leg with muscle involvement, mild, 
peroneus muscle, nerve injury to cutaneous branch of peroneal 
nerve, and metallic foreign body in the left leg.  

In a rating decision in October 1954, the RO granted service 
connection for a moderate injury of muscle group XII of the 
left leg with metallic foreign body, evaluated as 10 percent 
disabling from December 1953.  Service connection was also 
granted for mild injury of muscle group XI of the right leg, 
evaluated as zero percent disabling from December 1953.  

Clinical records received in August 1955 show hospitalization 
for malaria from August to September 1942 and in October 
1942.  The veteran's spleen and liver were not palpable.  He 
recovered, and was discharged in mid-October 1942. 

In a rating decision in August 1955, the RO granted service 
connection for malaria with no residuals, evaluated as 
noncompensable from December 1953.

The veteran was hospitalized in January and February 1960 for 
complaints of chronic recurrent pains of both legs.  He was 
ambulatory with a normal gait.  Examination of the left leg 
revealed a 1.5 centimeter in diameter, oval, non-tender, non-
adherent scar at the lateral aspect of the distal leg 
representing the point of entry of the shell fragment.  
Sensory examination showed about 10 percent hypesthesia of 
the lateral aspect of the distal leg.  There was no muscle 
atrophy.  The hip, knee, ankle, and toe joint motions were 
normal.  The dorsalis pedis and posterior tibial pulsation 
were strong.

Examination of the right leg showed a 1-centimeter-in-
diameter, oval, non-tender, non-adherent scar at the medial 
aspect of the distal leg representing the point of entry of 
the shell fragment.  There were no motor or sensory 
disturbances or muscle atrophy.  

X-rays were negative for fracture of either leg.  There was 
no evidence of a metallic foreign body in the right leg.  
There was a flat irregular shaped MFB measuring approximately 
1 centimeter long x 0.6 centimeters wide in the left leg.  

In a March 1960 rating decision, the RO confirmed and 
continued the assigned evaluations.  

A VA C&P examination in October 1971 showed an oblong-shaped 
scar measuring 7/8" x 1/4" located 3" above the level of the 
medial malleolus of the right leg.  It was a shrapnel wound, 
old, well healed, moderately pigmented, not depressed, not 
adherent.  The structure probably involved was noted to be 
the flexor digitorum longus.  There was an oval shaped scar 
measuring 5/8" x 1/2" located 4" above the lateral malleolus 
of the distal third of the left leg.  It was a shrapnel 
wound, old, well healed, slightly pigmented, slightly 
depressed, and not adherent.  The underlying fibula appeared 
to be deformed on palpation.  There was no abnormal 
restriction of motion and no muscular atrophy.  There was 
slight muscle strength impairment.  The pertinent diagnoses 
of the October 1971 examination were shrapnel wounds, old, 
with healed scars of the right leg, with injury to muscle 
group XI; and left leg with injury to muscle group XII and 
foreign metallic fragment in muscle group XII.

There apparently are two X-ray reports dated in October 1971.  
According to one report for both legs, the bones appeared 
normal in texture and alignment.  There was an MFB measuring 
approximately 8 x 5 x 1 mm. seen embedded in the soft tissues 
of the left leg, posterior to the tibia, at about the 
junction of the distal and middle thirds.  Another MFB, 1 mm. 
in diameter was seen also embedded in the soft tissues on the 
posterior aspect of the leg, also slightly posterior to the 
tibia, but in the proximal third.  Both MFBs were felt to be 
embedded in the gastrocnemius muscles.  On the right leg, 
there was a single MFB measuring approximately 1 mm. in 
diameter seen embedded in the subcutaneous tissues on the 
lateral aspect of the leg in its proximal third.  No other 
MFBs were seen.  The impression was MFBs in the gastrocnemius 
muscles of the left leg belonging to muscle group XI; and 
metallic foreign body in the subcutaeneous tissues of the 
proximal third, right leg.  

Another X-ray report dated the same date in October 1971 
noted that the X-ray views of the right leg revealed that the 
bones were of normal density, modeling, and trabecular 
pattern.  There was no evidence of a foreign body either in 
the soft tissue nor in the bones.  There was no evidence of a 
fracture, bone erosion, or bone destruction.  X-rays of the 
left leg revealed a foreign metallic fragment within the soft 
tissue between the left tibia and fibula.  The MFB measured 
0.7 x 0.2 mm., otherwise, the bones were of normal density, 
modeling, and trabecular pattern.  There was no evidence of a 
fracture, dislocation, or subluxation noted.  There was no 
soft tissue defect noted.  The conclusion was normal bones 
and joints of the right leg and presence of a foreign 
metallic fragment (splinter) embedded within the soft tissue 
between the left tibia and fibula.  Otherwise the bones of 
the left leg were normal.  

Also at the October 1971 VA examination, a blood test was 
negative for malarial parasites.


In a rating decision in December 1971, the RO assigned a 10 
percent evaluation effective from June 1971 for mild injury 
of muscle group XI of the right leg with metallic foreign 
body.  The RO confirmed and continued the evaluations for the 
left leg and for malaria.   

Report of a private medical consultation received in October 
1975 included clinical findings of extremities.  There was no 
limitation of motion and slight weakness of the left 
extremity.

In a rating decision in November 1975, the RO confirmed and 
continued the assigned evaluations.

The veteran was afforded a VA examination in March 1980.  
Clinical findings were that the scars were well-healed and 
non-adherent.  There was no limitation of motion, no 
tenderness, no swelling of major joints, and no significant 
muscle atrophy noted.  The pertinent diagnoses were scar, 
alleged residual shrapnel wound (RSW), of the right leg with 
injury to muscle group XII and scar, alleged RSW, of the left 
leg with injury to muscle group XI; and MFB in the left leg, 
involving muscle group XI.  

The report of a blood test at the March 1980 VA examination 
was negative for malarial parasites.

In a June 1980 rating decision, the RO confirmed and 
continued the evaluations for the service-connected leg 
disorders.

After review of a private medical statement in December 1980 
that the veteran had been seen for numbness and pain of the 
lower extremities of years duration with a diagnosis of 
polyneuritis, the RO confirmed and continued the evaluations 
in a December 1980 rating decision.  

At a VA examination in March 1984, the examiner noted no 
limitation of motion or restriction of the lower extremities.  
The pertinent diagnoses were RSW of the right leg with healed 
scar and injury to muscle group XII and RSW of the left leg 
with healed scar and injury to muscle group XI and retained 
metallic foreign body.  

The impression in the report of an X-ray of the left leg in 
March 1984 was MFB, probably in the gastrocnemious muscles, 
belonging to muscle group XI, left, that was noted to be 
unchanged from March 1980.

The veteran was afforded a VA examination in March 1989, 
conducted under POW protocol.  The examination of the lower 
extremities revealed a healed scar on the right leg, lower 
third, posteromedial aspect, RSW, measuring 3/4" by 1/4", non-
depressed and non-tender.  A healed scar on the left leg in 
the lower third, lateral aspect, RSW measured 1/2" by 3/8", 
non-depressed and non-tender.  There was no limitation of 
motion of the lower extremities and no gross atrophy.  

At the POW examination in March 1989, there was no residual 
evidence of malaria.

In a rating decision in July 1989, the RO confirmed and 
continued the assigned evaluations.  

In December 1998, the veteran was afforded another VA C&P 
examination.  He complained of pain in his legs especially on 
prolonged walking, with easy fatigability and lack of 
endurance that was aggravated by cold weather.  Clinical 
findings showed no gross tissue or muscle loss, and good 
strength evaluated as 4/5.  There was atrophy of the 
bilateral leg muscles.  There was a 2-centimeter scar, 
nontender, movable, with no adhesions over the posterior 
aspect of the right leg.  There was a 1-centimeter linear 
scar that was nontender and movable, with no adhesions over 
the left antero medial aspect of the left leg.  Other than a 
lack of 5 degrees of extension of the right ankle, limitation 
of motion of the knees and ankles was not shown.  The 
diagnosis was residuals of gunshot wound of the right and 
left leg.  The examiner commented that the veteran was fully 
ambulant and capable.  There was no evidence of gross 
deformity or tissue loss over the right or left leg as a 
result of his war injury.  The muscle atrophy was more due to 
malnutrition over the right and left leg muscles.  


At a VA examination for infectious diseases in December 1998, 
the examiner noted no exacerbations of malaria after quinine 
therapy.  The condition was not present.  He was poorly 
nourished, and claimed to have lost 5 kilograms in a period 
of three months.  He had loss of appetite for less than one 
month.  His general appearance was poorly nourished.  The 
diagnoses were no residuals of malaria and dysentery, and 
mild malnutrition was secondary to poor intake.  

In a rating decision in April 1999, the RO confirmed and 
continued the assigned evaluations.  In addition, the RO 
granted entitlement to service connection for malnutrition, 
and assigned a 10 percent evaluation effective from April 
1998.  

The veteran submitted private medical records showing 
multiple hospitalizations for non-service-connected 
disorders.  

The veteran was afforded a VA C&P muscle examination in 
February 2002.  He complained of pain on both legs and 
occasional leg cramps.  He had flare-ups two to three times a 
week especially when he walked long distances.  Cold weather 
also caused flare-ups.  The pain was relieved by over-the-
counter medication.  His initial treatment was evacuation to 
Limay Hospital in Bataan, where he was treated for one week.  
His activity was limited by pain and cramps on both legs.  

Clinical findings were of a healed scar of the right leg, 
postero-medial aspect, distal third, measuring about 1 x 2 
centimeters in diameter, non-tender, non-adherent, just 3 
inches above the level of medial malleolus.  There was also a 
healed scar of the lateral aspect of the distal third of the 
left leg, measuring about 1.5 x 2.5 centimeters in diameter, 
located 4 inches above the lateral malleolus.  Muscle groups 
penetrated were muscle group XII and muscle group XI.  There 
were no adhesions, no tendon damage, no bone, joint or nerve 
damage, and no muscle herniation, and both lower extremities 
had good muscle strength.  The muscle group could move the 
joint independently through useful ranges of motion, with 
limitation of motion due to pain.  There was slight 
limitation of motion of flexion on both knees, more on the 
left, and extension was full, bilaterally.  There was pain on 
both ankles and no limitation of motion.  He could not 
tolerate squatting.  The diagnoses were residual of shrapnel 
wound of the left leg with metallic foreign body with injury 
to muscle group XII, scar healed; and residual of shrapnel 
wound of the right leg with injury to muscle group XII, 
(noted in another examination by the same physician as muscle 
group XI) with healed scar.  

X-rays of both lower legs in February 2002 showed a single 
retained metallic foreign body in the left interosseous area, 
distally.  No fracture was noted in either leg.  The 
impression was of a single interosseous retained metallic 
foreign body in the left lower leg.  The examiner considered 
it a minor abnormality.

At a VA examination in February 2002 for infectious diseases, 
immune and nutritional diseases, the veteran gave his history 
of having had malaria with fever and chills.  The malaria had 
been in remission.  His current symptoms were as stated 
previously.  His weight in 1998 at a VA examination was 46.2 
kilograms, his weight in November 2001 was 43.8 kilograms, 
and his current weight was 44.5 kilograms.  A February 2002 
parasitology report indicated that no malarial parasite was 
seen.  The diagnosis was no residual evidence of malaria.

At a VA examination in February 2002 for aid and attendance 
or housebound status, the veteran reported that he did not 
stay in bed all day, but he stayed at home, where he 
sometimes watched television and listened to the radio.  He 
had shortness of breath and joint pains when he walked for 
about 50-100 meters.  His weight was 97.9 pounds and he was 
slightly undernourished.  He could dress, eat, bathe, and 
take care of personal needs by himself.  He complained of 
pain in both knees and ankles.  There was no atrophy and no 
weakness.  There were deficits in weight bearing and balance 
due to pain.  He had pain of the lumbar spine on movement.  
He could walk slowly for about 50-100 meters.  He went to a 
rest house every day, which was 2 houses from his home.  The 
February 2002 diagnoses included mild malnutrition of unknown 
etiology.  The examiner commented that the veteran's helpless 
status was due to his lung condition especially on flare-ups.  
His service-connected disabilities only contributed to a mild 
degree.  

In a rating decision in August 2002, the RO confirmed and 
continued the assigned evaluations.  

The veteran submitted additional private medical treatment 
records and hospitalization records for unrelated disorders.    

III.  Legal criteria pertaining to increased evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. 4.2, 4.41.  The Board notes that where an increase 
in a service-connected disability is at issue, the present 
level of disability is of primary concern.  Although review 
of the recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  When, after 
consideration of all the evidence and material of record in 
an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 C.F.R. §§ 3.102, 4.3.

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. 4.10, 4.40, 4.45 (2002); see 
VAOPGCPREC 36-97.

The U.S. Court of Appeals for Veterans Claims (Court), in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based upon limitation of motion, the question 
of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.

IV.  Shrapnel wounds of the lower extremities

A.  Evaluation of muscle disabilities

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  Moderate disability 
of muscles is characterized by a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  History and complaint characteristic of moderate 
disability of muscles includes service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing  
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to  
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through-
and-through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B)  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4). 

Muscle injury to Muscle Group XI affects propulsion of the 
foot, plantar flexion of the foot, flexion of the toes, 
flexion of the knee, and stabilization of the arch of the 
foot.  It includes the triceps surae (gastrocnemius and 
soleus), tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longus, 
popliteus, and plantaris muscles.  Under the criteria of 
Diagnostic Code (DC) 5311 for injuries to Muscle Group XI, a 
moderate disability warrants a 10 percent disability rating.  
A moderately severe disability warrants a 20 percent 
disability rating.  A maximum 30 percent rating is awarded 
when there is severe disability.   38 C.F.R. § 4.73, DC 5311 
(2003).  

Muscle injury to Muscle Group XII refers to injury involving 
the anterior muscles responsible for dorsiflexion of the 
foot.  Under the criteria of DC 5312, which pertains to 
injuries to Muscle Group XII, a 10 percent rating is 
warranted for moderate injury.  A 20 percent disability 
rating is assigned when the disability is moderately severe.  
A maximum schedular evaluation of 30 percent is in order when 
the disability is severe.  38 C.F.R. § 4.73, DC 5312 (2003).


B.  Residuals of shrapnel wound of right leg

The veteran's residuals of a SFW of the right leg are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5311 for a moderate disability of Muscle Group XI.  In 
order to warrant an evaluation in excess of 10 percent for 
residuals of a SFW of the right leg under DC 5311, the 
evidence must establish that the veteran has moderately 
severe muscle damage.

As noted above, moderately severe muscle disability must show 
a through-and-through or deep penetrating wound by small high 
velocity missile or large low-velocity missile with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  See 38 C.F.R. 4.56.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
This symptomatology as it relates to the veteran's right leg 
disability is not shown in the medical records.  At the first 
VA C&P examination in 1954, there was a smooth, non-tender, 
non-adherent healed scar at the alleged point of entrance of 
shrapnel of the right leg.  The muscle involvement to flexor 
digitarum longus pedis was considered mild.  Limitation of 
motion of the right lower extremity or muscle atrophy was not 
shown at VA examinations up to and including March 1989.  
Atrophy was shown at a VA examination in December 1998; 
however, the examiner attributed the muscle atrophy to 
malnutrition.  There was a lacking of 5 degrees of extension 
of the right ankle, and limitation of motion of the right 
knee was not shown.  There was no evidence of gross tissue or 
muscle loss, and he had good strength.  

At the VA examination in February 2002, there was no 
objective evidence of impairment.  Clinical findings were 
that there was no tendon damage, no bone, joint or nerve 
damage, no muscle herniation, good muscle strength, and there 
was ability to move the knee and ankle joints through useful 
ranges of motion with only slight limitation of flexion of 
the knee due to pain.  In addition, the evidence of record 
shows that a retained MFB in the right leg was shown in only 
one X-ray report, while another X-ray report at the same time 
did not indicate the presence of an MFB.  Moreover, there are 
no service records or other evidence which show that the 
veteran was hospitalized for a prolonged period for treatment 
of a wound to his right leg.

As to DeLuca considerations, an additional rating pursuant to 
§§ 4.40, 4.59, and the holding in DeLuca, supra, is not for 
application because the veteran's disability evaluation is 
not predicated on loss of motion.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Thus, no more than a 10 percent rating for residuals of a SFW 
of the right leg is warranted under Diagnostic Code 5311.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

C.  Residual of shrapnel wound of left leg

The veteran's residuals of a SFW of the left leg are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5312 for a moderate disability of Muscle Group XII.  In 
order to warrant an evaluation in excess of 10 percent for 
residuals of a SFW of the left leg under DC 5312, the 
evidence must establish that the veteran has moderately 
severe muscle damage.

The historical evidence does not show that the SFW of the 
left leg was a through-and-through or deep penetrating wound 
with debridement, prolonged infection, or sloughing of small 
parts, and intermuscular scarring which is contemplated by a 
moderately severe muscle injury, or that he was hospitalized 
for a prolonged period for that particular injury or that 
there was a consistent record of complaint of the cardinal 
symptoms of muscle wounds.  38 C.F.R. § 4.57(d)(3). 

At the first VA C&P examination in 1954, there was a smooth, 
non tender healed hypoesthetic scar at the alleged point of 
entrance of shrapnel of the left leg.  X-rays revealed a 
retained MFB.  There was no muscle atrophy and no impairment 
of movement of the left ankle and/or knee joint.  The muscle 
involvement to the peroneus muscle of the left leg was 
considered mild.  

Limitation of motion of the left lower extremity or muscle 
atrophy was not shown at VA examinations up to and including 
March 1989.  Atrophy was shown at a VA examination in 
December 1998; however, the examiner at that time attributed 
the muscle atrophy to malnutrition.  There was no evidence of 
gross deformity, gross tissue or muscle loss, or limitation 
of motion of the left knee and ankle, and he had good 
strength.

At the VA examination in February 2002, there was no 
objective evidence of impairment.  Clinical findings were 
that there was no tendon damage, no bone, joint or nerve 
damage, no muscle herniation, good muscle strength, and the 
ability to move the knee and ankle joints through useful 
ranges of motion with only slight limitation of flexion of 
the knee due to pain.  In addition, although one X-ray report 
shows two MFBs in the left leg, all the other X-ray reports 
of record document one MFB in the left leg.  The examiner 
considered the single retained MFB a minor abnormality.

As to DeLuca considerations, an additional rating pursuant to 
§§ 4.40, 4.59, or under the holding in DeLuca is not for 
application because the veteran's disability evaluation is 
not predicated on loss of motion.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Thus, no more than a 10 percent rating for residuals of a SFW 
of the left leg is warranted under Diagnostic Code 5312.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

D. Ratings for Scars

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002); see also 38 C.F.R. § 4.118, 
DCs 7800, 7801, 7802, 7803, 7804, 7805) (2003) (the amended 
rating criteria for scars, effective from August 30, 2002).  
In this case, there is no evidence that the appellant is 
entitled to a separate disability rating for the scars on his 
lower extremities.  VA examination reports have consistently 
indicated that the scars are well healed, non-tender, and 
non-adherent.  Although the appellant has atrophy and slight 
limitation of flexion of both knees, these symptoms have not 
been attributed to his scars.  Accordingly, the preponderance 
of the evidence is against a separate disability rating for 
the scars on the appellant's lower extremities.

E.  Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
VA Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  




The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The evidence does not 
show that this case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board concludes that 
referral of this case to the Under Secretary or the Director, 
C&P Service, for assignment of an extraschedular evaluation 
for residuals of shrapnel wounds to the lower extremities is 
not warranted.

V.  Malnutrition

The Rating Schedule does not have a specific diagnostic code 
for malnutrition.  In such cases, the disability shall be 
evaluated by analogy to a closely related disease in which 
the functions affected and anatomical localization and  
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
this case, the RO has evaluated the veteran's malnutrition as 
10 percent disabling by analogy to avitaminosis.  38 C.F.R. § 
4.88b,  Diagnostic Code 6313.

Under DC 6313, a 10 percent rating is warranted where there 
is a confirmed diagnosis with nonspecific symptoms such as 
decreased appetite, weight loss, abdominal discomfort, 
weakness, an inability to concentrate, and irritability.  A 
20 percent rating is warranted when there is stomatitis, 
achlorhydria, or diarrhea.  A 30 percent rating is warranted 
when there is stomatitis, diarrhea, and symmetrical 
dermatitis.  A 60 percent rating is warranted when all the 
above symptoms are present, plus mental symptoms and impaired 
bodily vigor.  A 100 percent rating is warranted for marked 
mental changes, moist dermatitis, inability to retain 
adequate nourishment, exhaustion, and cachexia.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6313 (2003).  




Applying the criteria set forth above to the facts in this 
case, the Board must conclude that a rating in excess of 10 
percent for the veteran's service-connected malnutrition is 
not warranted.  Although medical examinations have shown 
notations of malnutrition and weight loss in the past, and 
from 2001 to 2002 there was a weight gain, decreased 
appetite, and bodily weakness, there have been absolutely no 
objective findings of stomatitis, achlorhydria, diarrhea, 
mental symptoms, exhaustion, cachexia, or symmetrical 
dermatitis.  Thus, the veteran's symptoms fall squarely 
within the criteria for a 10 percent rating, but do not more 
nearly approximate the criteria for a rating in excess of 10 
percent.  The preponderance of the evidence is therefore 
against the assignment of a rating in excess of 10 percent 
for malnutrition.  38 C.F.R. § 4.88b, DC 6313.

In reaching its determination with respect to the veteran's 
malnutrition, the Board has considered the provisions of 38 
C.F.R. § 3.321; however, the record contains no objective 
evidence that such disabilities are of such an exceptional or 
unusual nature to cause him marked interference with his 
ability to maintain employment or that he has been 
hospitalized frequently for treatment of the disabilities.  
Indeed, there is no indication that the veteran has been 
hospitalized at all for treatment of malnutrition.   Under 
these circumstances, the provisions of 38 C.F.R. § 3.321 are 
inapplicable, as utilization of the regular schedular 
standards appears appropriate. 

VI.  Malaria

The veteran's malaria is currently rated noncompensable 
effective from December 1953, under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.88b, Diagnostic Code 6304.  The 
veteran contends that an increased rating is warranted, 
apparently because he claims having symptoms similar to when 
he previously had malaria.  

Evidence of record shows that the veteran was hospitalized 
for treatment of malaria in the fall of 1942.  He recovered 
and was discharged.  At a February 2002 VA examination for 
infectious, immune, and nutritional diseases, the veteran 
reported his history of malaria.  The examiner noted that the 
veteran had no history of relapse.  As for current symptoms, 
he complained of chills and fever.  A February 2002 
parasitology report indicated that no malarial parasite was 
seen.  The diagnosis was no residual evidence of malaria.

Under DC 6304, a 100 percent disability rating is warranted 
for malaria as an active disease.  Relapses must be confirmed 
by the presence of malarial parasites in blood smears.  
Thereafter, residuals such as liver or spleen damage are 
rated under the appropriate system.  38 C.F.R. § 4.88b, DC 
6304 (2003).  The Rating Schedule was revised, effective 
August 30, 1996.  See 61 Fed. Reg. 39, 875 (July 31, 1996).  
Since the veteran's claim was received in December 2001, the 
revised criteria for rating malaria is the only applicable 
criteria for rating his disability, even though the RO 
considered the veteran's claim under the old criteria.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997). 

Upon review, the Board finds that a compensable evaluation is 
not warranted for the veteran's service-connected malaria.  
He has indicated that a compensable rating for malaria is 
warranted due to his symptomatology.  Nevertheless, in this 
case, the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding a relapse of malaria.  See, e.g., Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence of record since the veteran recovered does not show 
any residuals of malaria, or relapses.  No residuals were 
shown at the time of his recovery.  In addition, blood tests 
in October 1971, March 1980, March 1989, and December 1998 
were negative for malarial parasites. 

The February 2002 VA infectious, immune, and nutritional 
diseases examiner specifically made a diagnosis of no 
residual evidence of malaria, and the February 2002 
parasitology final report indicated no malarial parasite was 
seen.  Thus, the preponderance of the evidence is against the 
award of a compensable evaluation under DC 6304.  The 
doctrine of reasonable doubt is not for application as the 
evidence in the current claim is not in equipoise.  See 38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3, Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the claim must be denied.  
38 U.S.C.A. § 5107(b). 

In reaching its determination with respect to the veteran's 
malaria, the Board has considered the provisions of 38 C.F.R. 
§ 3.321; however, the record contains no objective evidence 
that such disabilities are of such an exceptional or unusual 
nature to cause him marked interference with his ability to 
maintain employment or that he has been hospitalized 
frequently for treatment of malaria.  Indeed, there is no 
indication that the veteran has been hospitalized for 
treatment of malaria after the initial hospitalizations in 
1942.  Under these circumstances, the provisions of 38 C.F.R. 
§ 3.321 are inapplicable, as utilization of the regular 
schedular standards appears appropriate.

VII.  Special monthly compensation

Special monthly compensation (SMC) benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350.  A veteran is in need of regular 
aid and attendance if he is helpless or so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include anatomical loss or loss of use of one or more 
extremities; consideration of whether the veteran is blind or 
is so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or whether the veteran is 
a patient in a nursing home because of mental or physical 
incapacity; or whether the evidence establishes a factual 
need for aid and attendance or "permanently bedridden" 
status under the criteria set forth in 38 C.F.R. § 3.352(a).  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Under the provisions of section 3.352(a), these criteria 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances with the aid of another; 
inability to feed himself; inability to attend to the wants 
of nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  "Bedridden" 
will be a proper basis for the determination under this 
section.  For the purposes of this section, "bedridden" 
constitutes a condition that through its essential character 
actually requires that an individual remain in bed.  The fact 
that the veteran has voluntarily taken to bed or that a 
physician has prescribed bed rest for a lesser or greater 
portion of the day will not suffice.  It is only necessary 
that the evidence establish that the claimant is so helpless 
as to need regular aid and attendance, not that there be a 
constant need. 

Also, SMC  may be paid to a veteran in cases where that 
veteran has a single service-connected disability rated as 
100 percent disabling and either (a) has an additional 
service-connected disability, or disabilities, independently 
rated as 60 percent disabling, which (i) is/are separate and 
distinct from the service-connected disability rated as 100 
percent disabling and (ii) involve(s) different anatomical or 
bodily symptoms; or (b) is permanently housebound by reason 
of a service-connected disability or disabilities.  The 
latter requirement is met when the veteran is substantially 
confined to his dwelling and the immediate premises as a 
direct result of service-connected disabilities, or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain  that the disability or disabilities will 
continue throughout the veteran's lifetime.  38 U.S.C.A. § 
1114(s) (West. 2002);  38 C.F.R. § 3.350(i) (2003).  The 
applicable laws and  regulations contain no provision 
allowing for the consideration of non-service-connected 
disabilities in the  determination of housebound status for 
the purposes of special monthly compensation.

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer that  there is a threshold requirement 
that "at least one of the enumerated factors be present."  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In this case, contentions have been advanced to the effect 
that the veteran is in need of regular aid and attendance, or 
that he is housebound.  It is alleged that he is disabled and 
impaired, cannot manage on his own, and is housebound, and 
that he is desperately in need of help because his 
disabilities limit his ability to adequately care for 
himself.


The evidence of record shows that the veteran does not have a 
service-connected disability rated as 100 percent disabling.  
His service-connected disabilities combine for a 30 percent 
evaluation (with a bilateral factor of 1.9 percent).  The 
February 2002 VA examination for aid and 
attendance/housebound revealed that the veteran was able to 
feed, bathe, dress himself, and attend to personal needs.  
The veteran could walk without assistance, although slowly, 
for about 50 to 100 meters.  He had pain of the lumbosacral 
spine on movement.  He went to a rest house every day that 
was two houses away.  The VA examiner indicated that the 
veteran's being in a helpless status was due to his lung 
condition, especially on flare-ups, for which service 
connection is not in effect.  The examiner added that the 
service connected disabilities only contributed to a mild 
degree.   

However, while the Board recognizes  the severity of the 
veteran's disabilities and their impact on his daily life, 
the criteria for granting SMC benefits based on the need for 
regular aid and attendance or housebound status are quite 
specific.  The medical findings reported in the record, 
including the above medical statement from a VA physician, do 
not demonstrate that the appellant is bedridden or that he is 
unable to take care of his personal needs (dressing, bathing, 
going to the bathroom, eating) on a regular basis as a 
consequence of his service-connected disabilities.

Likewise, there is no indication that the veteran is confined 
to his dwelling and the immediate premises on  account of his 
service-connected disabilities.  As such, the  record does 
not establish that the veteran is permanently housebound by 
reason of a service-connected disability or disabilities.

Overall, the Board finds that the criteria for special 
monthly compensation on the basis of needing regular aid and 
attendance or being housebound have not been met in this 
case, and the claim of entitlement to SMC must be denied.  As 
the preponderance of  the evidence is against the veteran's 
claim for this benefit, the benefit-of-the-doubt rule of 38 
U.S.C.A. § 5107(b) (West  2002) is not applicable in this 
case.  See Gilbert v.  Derwinski, 1 Vet. App. at 55. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of shrapnel wound injury to Muscle Group XII of the 
left leg with MFB is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of shrapnel wound injury to Muscle Group XI of the 
right leg with MFB is denied. 

Entitlement to a rating in excess of 10 percent for 
malnutrition is denied.

Entitlement to a compensable evaluation for malaria is 
denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



